

Exhibit 10.129.1
 
BY AND BETWEEN THE UNDERSIGNED:
 

·
BNP PARIBAS, a Corporation with capital of €1,849,296,660, with headquarters in
PARIS (75009), 16th, on Boulevard des Italiens, registered under No. 662 042 449
- RCS Paris - with CE FR identifier No. 76662042449, represented by their
agents:

 
(Handwritten) Didier Sauvage Dominique AUGUSCIK
 
empowered to that effect, and hereinafter to be referred to within the body of
this instrument under the generic term “the Bank” or “BNP PARIBAS”.
 
OF THE FIRST PART,
 

·
INTER PARFUMS Company,

 

·
a Corporation with capital of €32,239,086.00, with headquarters in PARIS
(75008), 4 Rond-point des Champs Elysées, registered under No. 350 219 382 - RCS
Paris, represented by Mr. Philippe BENACIN, in his capacity as President of the
Board of Directors and General Director and who hereinafter shall be referred to
within the body of this instrument under the generic term “the Borrower” unless
he is expressly referred to by his name.

 
OF THE SECOND PART,
 
WHICH ORDER AND AGREE UPON THE FOLLOWING:
 
Upon the request of the Borrower, the Bank authorizes to him a professional Loan
in the amount of €18,000,000.00 (eighteen million euros), which shall
hereinafter be referred to as the “Loan” subject to the following SPECIFIC and
GENERAL CONDITIONS.
 
I - SPECIFIC CONDITIONS:
 
I - A/ CHARACTERISTICS OF THE LOAN
 
ARTICLE 1 - AMOUNT AND DURATION OF THE LOAN
 
Amount of the Loan: €18,000,000 (Eighteen Million Euros).
 
Term of the Loan: 60 months from the date the funds are released (outside the
period of use: from the date these presents are signed on January 10, 2007).
 
ARTICLE 2 - PURPOSE OF THE LOAN
 
To finance the acquisition of the VAN CLEEF & ARPELS license in accordance with
the indications and justifications previous communicated to the Bank.
 
1

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
ARTICLE 3 - METHODS OF IMPLEMENTATION OF THE LOAN
 
Subject to the provisions of the Article “Conditions for Utilization of the
Loan” hereinafter, the Bank will carry the Loan according to Borrower’s written
instructions, and upon receipt, through a debit transfer of a special account
opened on the books of the bank on behalf of: VAN CLEEF & ARPELS
 
Proof of the implementation of the Loan and of its repayment will result from
documentation created by the Bank.
 
The aforementioned provisions, as well as those hereafter envisaged under the
Article, “Conditions for Utilization of the Loan”, constitute the sole
obligation of the Borrower, which may be derogated, if the Bank agrees, and
without taking on any responsibility towards any one, and in particular towards
any guarantor who shall not be able to invoke a defense in order to withdraw
from his obligation.
 
ARTICLE 4 - CONDITIONS FOR USE OF THE LOAN
 
The Borrower may not request to make use of the Loan:
 
·  Until after formalization of this instrument by all the signatory parties;
 
·  Until the following, (having been requested by the Bank) has been given to
the Bank; certificate signed by a company representative specifying the
principal characteristics of the acquisition (date of acquisition, date of
payment, recipient…). For this reason, the Borrower shall state to have
delivered the aforementioned certificate before the signing of these presents.
 
ARTICLE 5 - FILING FEES
 
€5,000.00 (before tax), shall be due and payable (including all taxes) on the
date these presents are signed, upon opening the account in the name of the
Borrower on the books of the Bank.
 
I - B/ FINANCIAL CONDITIONS
 
ARTICLE 6 - INTEREST
 
Fixed Rate: 4.10% per annum.
 
ARTICLE 7 - REPAYMENT
 
The Loan shall be payable in 20 equal quarterly installments of €1,004,772.46,
including in each one a portion of the amortization as well as the interest
calculated at the fixed rate indicated above, on the remaining amount due after
each expiration date and deducted in accordance with the method in which years
are considered to have 360 days and one month 30 days.
 
The first payment will occur on a quarter, arrived at by counting the days from
the date the Loan funds are released, which will dictate the date of the other
payments. An amortization table as well as a bill payment book will be sent by
the Bank to the Borrower, indicated above on the remaining amount due after each
expiration date and deducted in accordance to the method in which years are
considered to have 360 days and one month 30 days.
 
2

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
The first payment will occur on a quarter, arrived at by counting the days from
the date the Loan funds are released, which will dictate the date of the other
payments. An amortization table as well as a bill payment book will be sent by
the Bank to the Borrower.
 
ARTICLE 8 - TOTAL EFFECTIVE RATE (TEC)
 
To satisfy the provisions of L-313.1 articles and those following of the
Consumer Code, a single use for the Loan on the date of these presents must be
indicated, as well as the Total Effective Rate of the Loan calculated according
to the proportional method starting from a quarterly proportional rate of 1.073
percent and rising at the date of these presents to 4.30 percent per year.
 
ARTICLE 9: MOBILIZATION
 
The Bank reserves the right to mobilize its credit resulting from the Loan under
the conditions set forth in articles L.313-36 to L.313-41 of the Monetary and
Financial Code (in the past, articles 25 and those following of decree No.
67-838 dated September 28, 1967).
 
ARTICLE 10 - METHODS AND PLACE OF PAYMENT
 
On the expiration date on which any amount becomes payable to the holder of the
Contract, the Bank will deduct from the accounts open at that time on its books
in the name of the Borrower, the amount necessary to make the payment of the
payable amounts. This Loan is excluded from any current account agreement. All
payments to be made under the terms of these presents will take place at the
HAUSSMANN ENTREPRISES ELYSEES BUSINESS CENTER of the Bank, at the Paris 8th
district address, 73 Boulevard Haussmann.
 
II - GENERAL CONDITIONS
 
ARTICLE 11 - DECLARATIONS OF THE BORROWER
 
On the date of these presents, the Borrower declares and guarantees:
 

·
That it is a de jure corporation (a corporation which has been regularly created
in compliance with all legal requirements), that its authority is empowered to
conclude this contract and fulfill all the obligations resulting thereof and
applying to the corporation, and in particular that its signature, and if
applicable, the signature of guarantee instruments, were duly authorized on the
requisite legal and/or statutory forms;

 

·
That obligations arising from these presents, and if necessary from related
collateral deposits, shall in no way conflict with any other obligation, any
other contractual provision, regulation or any other thing which may be
applicable to it or which might be binding:

 
3

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 

·
That the financial documents given to the Bank for the requirements of these
presents are correct; that they were established according to the generally
accepted accounting procedures used in France and that they reflect a faithful
representation of its assets, of its liabilities and income statement for each
financial year;

 

·
That since the closing date of its last financial year, no event has occurred,
in particular of a legal, financial or commercial nature likely to have a
significant unfavorable effect on its activity, its net worth, its economic
situation or its profitability and that was not made available of the Bank
before the conclusion of these presents;

 

·
That there is no ongoing administrative instance, process or procedure, or to
its knowledge, none which is about to take place in its opposition that would
prevent or prohibit the signature or the execution of these presents or which
could have a significant unfavorable effect on its activity, its assets or its
financial standing;

 

·
That its assets are validly insured for a value at least equal to the value of
reconstruction and/or of replacement by a nearby Insurance Company that is
manifestly solvent;

 

·
That there is no fact or event likely to constitute any of the cases of current
liability mentioned hereafter and agreed to;

 

·
That it is up to date in its payments due to its employees, the tax authorities,
the social security fund and family benefits.

 
ARTICLE 12 - NOTIFICATIONS TO BE MADE TO THE BANK
 
During the entire duration of the execution of these presents, the Borrower
shall:
 

·
Remit to the Bank, from their establishment and at the latest within a maximum
of three months from the close by the Board of Directors of each financial year,
certified copies, from its Regular Statutory Auditors, of its annual balance
sheets, income statement as well as all applicable documents required by the
law, accompanied by the auditors' reports;

 

·
Remit to the Bank, at the latest within three months from the close of each
financial year, a copy of its income tax form certified by its management;

 

·
Inform the Bank within a maximum of fifteen (15) calendar days from the
administrative event, of all changes of a legal nature relating to it, as well
as of any event likely to decrease the economic or legal value of the guarantees
which it has given or could give to the Bank, or that might seriously affect its
ability to repay the Loan;

 

·
Inform the Bank of all projects relating to a significant change in
shareholders, which might translate directly as a loss to Mr. Jean MADAR and Mr.
Philippe BENACIN, of the management of the company, as defined by the meaning of
the provisions set forth in Article L.233-3 of the Commercial Code;

 

·
Immediately inform the Bank of all acts, events or circumstances that are likely
to constitute any of the cases mentioned hereafter under the Article "Compulsory
Prepayment";

 
4

--------------------------------------------------------------------------------


 
Exhibit 10.129.1

 
ARTICLE 13 - OBLIGATIONS OF THE BORROWER
 
As long as the Borrower remains debtor by virtue of these presents, unless there
is a prior and written agreement from the Bank, the Borrower may not:
 

·
Dispose of, mortgage, give in pledge, lease, give in whole or in part, the value
of its worth as real estate to a third party;

 

·
Dispose of, give as collateral security, give away by management all funds from
the business and the material upon which it depends, this prohibition involves
new material of the type upon which the business depends, which may be given as
collateral security in the terms of the Articles L-525.1 and those following, of
the New Commercial Code;

 

·
Contract any debts, the possible accumulated amounts of which together with its
current loans, are likely to exceed its ability to repay;

 

·
Do anything which may depreciate the value of any goods given in pledge, if
applicable, that will change their nature or their purpose nor shall they be
rented out; However, in the event the Bank gives authorization to lease, the
Borrower is forbidden to agree to any receipt or transfer of rental payment not
due, unless dealing with prepaid rents, according to usage, by charging for the
last three or six months of possession;

 

·
Observe the financial ratios as defined in the article “Financial Ratios”; under
penalty of the application of the provisions of the Article “Compulsory
Prepayment”.

 
ARTICLE 14 - COMPLEMENTARY OBLIGATIONS OF THE BORROWER
 
In the same way, during the entire time of the implementation of these presents,
the Borrower shall be required to inform the Bank prior to any transfer, whether
it be in part or in whole, of any stock for an amount above €20,000,000.00
(twenty million euros), except within the framework of its usual current
management style and to the exclusion of operations concluded with companies
which are under its control, within the meaning of the Article L.233-3 of the
Commercial Code (old Article 355-1 of the law dated July 24, 1966).
 
ARTICLE 15 - FINANCIAL RATIOS
 
On each date in which the annual financial statements are published during the
term of the Loan (Total), the Borrower commits and guarantees to:
 

·
That the ratio of its Consolidated Financial Debt on the Joint Net Capital
(Consolidated) Report must remain at or below 1;

 

·
That the ratio of its Consolidated Financial Debt on the Consolidated Ability to
Self-Finance Report must remain at or below 3;

 
Definition of Terms:
 

·
"Ability to Self-Finance": means the sum of the following items: RESULT (line HN
of the fiscal year income statement of the) + REGULATED PROVISIONS (TS - TT
table 7 of the tax return form) + DEPRECIATION ALLOWANCE (line GA of the fiscal
year income statement)  + 70% of RENT/LEASE payments made during the fiscal year
(line HP + HQ of the income statement) ;

 
5

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 

·
"Financial Debt (Consolidated)": shall be equal to the sum of the repayable
advances, of loans and sundry debts plus pledges from the Balance Sheet related
to leasing and released securities, as defined in the final Balance Sheet
(Consolidated) of the Financial year certified by Client for the close of the
financial year on 12/31/2005;

 

·
"Joint Net Capital (Consolidated)": equal to the sum of the Client's capital,
premiums (of issuance, amalgamation or contribution), of reserves (legal,
statutory, regulated, conventional or other), fluctuations in exchange rates,
minority interest/shares and the income statement from the financial year,
defined in the as defined in the Client's Balance Sheet (Consolidated) certified
by the client from the close of the financial year on 12/31/2005;

 
Accounting Principles
 
The annual accounts of the Borrower are and will be prepared according to
generally accepted accounting principles in France and, subject to any counter
indication appearing therein, according to the consistency principle in
presentation and evaluation.
 
The Borrower shall inform the Bank of any change in the accounting principles
used in the preparation of their accounts.
 
ARTICLE 16 - PARI PASSU CLAUSE
 
The Borrower shall commit:
 

·
To not grant any securities, guarantees or charges to third parties guaranteed
by an asset, on the chart of accounts, without making the Bank pari passu in
equal rank. Nevertheless, the present clause is not applicable for guarantees or
securities that the Borrower grants to cover financing in the acquisition of an
asset thenceforth they shall act exclusively on the asset in question and only
guarantee the financing of said asset;

 

·
To immediately notify the Bank in writing, of all commitments “to do” or “to
refrain from”, entering into or having entered into a contract with any Credit
Institution and whose non-fulfillment or violation might result as a consequence
in a lapse in the compulsory repayment of the obligation of the Loan for which
this commitment has been entered into, and would be beneficial to the Bank, in
the event where the commitment that had been entered into, that is to say, the
same commitment (which had not already have been collected under these
presents), that is to say, rights or satisfactory equivalent advantages;

 

·
To immediately notify the Bank and in writing, of the execution by any creditor,
in particular, any Financial or Credit Institution, any revocation in terms or
all cases of Compulsory Prepayment relating to any Loan, credit, or any other
financial assistance, granted to the Client since this action would have as a
consequence calling into question any commitment of the Borrower under these
presents.

 
ARTICLE 17 - EARLY REPAYMENT
 
The Borrower may, at any time, repay this Loan early, in full or in part, by
making an early partial repayment that must be at least in an amount equivalent
to ten percent of the initial amount of the Loan unless it is not the balance,
and subject to a one month advance notice by registered letter with return
receipt to the Agency of the Bank where the Loan is entered.
 
6

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
The amount received by the Bank will be recorded on the effective date of the
repayment before the due date, which will be the difference between:
 

·
First, the current value, calculated at the reinvestment rate defined below, of
the amount of the repayment terms (capital and interests) which would have
produced the early prepayment capital on the basis of the initial fixed nominal
rate over the term period remaining;

 

·
And, secondly, the amount of capital repaid early.

 
By mutual agreement, this sum will be determined in accordance with the formula
of calculation and the definition of the reinvestment rate which appears as an
Appendix I.
 
A minimum payment amount is fixed at €350.55: specifically, this minimum amount
will be applied if in fact the current value (above defined) is lower than the
amount of the capital repaid in advance.
 
All advance payment shall have a definitive nature and may not be presented in
order to give place to new uses. Moreover, any partial advance repayment shall
be credited to the installment due on the most distant date of payment.
 
ARTICLE 18 - COMPULSORY PRE-PAYMENT
 
The total amount due to the Bank in principal, interest, fees and incidentals
under this Contract shall become immediately due and payable, and no new use may
be required of the Bank, in the event of bankruptcy, suspension of operation or
activity by the Borrower, as in all cases of advance pre-payment authorized by
law.
 
Also, no other use could then be demanded from the Bank and/or the Bank may
render the Loan due an payable fifteen days in advance after notification to the
Borrower through registered letter with return receipt requested, with no other
legal formality being necessary, in any of the following cases:
 

·
In the case of non-payment on the due date of any amount that has become due and
payable;

 

·
In the case of seriously reprehensible behavior by the Borrower, as in the case
where its situation would prove irremediably compromised in the sense of article
L.313-12 of the Monetary and Financial Code;

 

·
In the event that any of the declarations made by the Borrower under the terms
of these presents or in any written affidavit made by a representative of the
Borrower as required by these presents, are revealed to have been inaccurate at
the moment when it was made or reiterated, or ceases to be accurate at an
important point, thenceforth that declaration has constituted, at the moment of
the conclusion of these presents, a factor that would have caused the Bank to
not grant the Loan;

 

·
In the event of a merger, split, friendly liquidation or dissolution of the
Borrower;

 

·
In the event of cessation of the Borrower’s enterprise within the framework of
an amiable or collective procedure;

 
7

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 

·
In the event of any change in the legal arrangement of the Borrower or of his
Corporation, or transfer of its registered office out of Metropolitan France, if
this transformation involves a substantial reduction in the responsibility of
its management;

 

·
In the event that interest and commissions on the Loan become liable to taxation
or to any tax which they are not currently liable for, unless the Borrower
discharges this fiscal burden, so that the Bank headquarters will not be held
responsible for this expense;

 

·
In the absence of payment by the Borrower of an important sum that is not
disputed by the Borrower, and in particular its contributions, taxes, social
security and other corporate obligations and which would be likely to generate
obviously detrimental consequences on their ability to repay the loan in a
timely fashion;

 

·
In the event of any significant change in the nature, ability or of the net
worth of the Borrower, such as changes in the legal, financial, industrial or
commercial structure, if that change is likely to seriously affect the
Borrower’s ability to repay the Loan;

 

·
In the event that the Borrower infringes, falsely declares, or does not fulfill
any other obligation which is incumbent upon the Borrower in the terms of this
instrument, that all guarantee instruments or any that may exist in the future,
that would be the continuation or consequence, such as in the event of
non-fulfillment by the Borrower of all obligations that may compromise the legal
validity or financial value of any security deposit or guarantee constituted
under the terms of these presents or by a separate instrument.

 
The amounts that in this way become due and payable as well as all unpaid
amounts upon their normal due or prepayment date and all fees and outlays that
may be advanced by the Bank on the occasion of this Loan shall be interest
bearing in accordance with the calculations on the rate of the Loan then
applicable increased by 3 percent per year.
 
This stipulation shall not prevent the liability from occurring, and,
consequently, shall be deducted by agreement at the time of settlement. Interest
shall be capitalized, if due for an entire year, in accordance with article 1154
of the Civil Code.
 
ARTICLE 19 - COMMUNICATION
 
Any notification, communication, or request having to be made pursuant the these
presents must be made by mail.
 
Under certain circumstances, and upon express request of the Borrower, the Bank
may accept communications or requests made by telephone, telex or telefax
provided that they are confirmed by mail.
 
All communication or request having to be made and any document having to be
delivered by one of the parties to the other pursuant to these presents, will be
made and delivered:
 

·
As concerns the Borrower: INTER PARFUMS Company

 
Address: 4 Rond Point des Champs Elysées Paris 8th District
Attention: Financial & Legal Department Head
Telephone: 01.53.77.00.00
Telefax/Fax: 01.40.74.08.42
 

·
As concerns the Bank: BNP PARIBAS


Agency: HAUSSMANN ELYSEES BUSINESS CENTER
Address: 73 boulevard Haussmann, Paris 8th District
Attention: Chargé d'Affaires
Telephone: 01.44.57.02.83
Telefax/Fax: 01.44.94.73.09
 
8

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
ARTICLE 20 - CONFIDENTIALITY
 
The Bank and the Borrower commit to exchange all documents before or after the
conclusion of these presents, as well as all information that they may have
knowledge of or access to the preparation or execution of the Loan, which will
be treated with the utmost confidence. The Bank and the Borrower commit to be
watchful of the commitment they have to their personnel.
 
All information (subject to the ability of the parties to substantiate) shall
not be regarded as confidential, that it is freely available regarding a
preliminary public disclosure, and will not be considered a violation of this
Contract, or although it was known before this Contract enters into effect, or
which was received from a third party in a licit way, with no restriction nor
violation of this Contract.
 
The confidentiality agreement stipulated in this Article shall remain in force
after repayment of the Loan and until the day when the information falls within
public domain or when communicated by third parties without incurring fault.
 
ARTICLE 21 - OTHER EXPENSES AND RIGHTS BORNE BY THE BORROWER
 
The Borrower shall be responsible for all fees, rights, taxes (registration fees
…) and honorariums relative to this instrument as well as making all guarantees,
if any, and there renewal, and for the annual guarantees, if any, and in a
general manner, all which may be ancillary to this instrument, or that will
follow or will be consequential to same, and including all advances for fees
related to preserving the guarantees given, as well as remunerations and fees
likely to be due because of changes that may be made to these presents.
 
Moreover, all rights or taxes if any kind, present and forthcoming, on interest
or principal of amounts for which the Borrower might be due, will be the
Borrower’s responsibility and including debts for which Bank would legally be
obligated to pay.
 
ARTICLE 22 - APPLICATION OF PAYMENTS
 
By express agreement, it is approved and accepted by the Borrower that any
partial payment be applied in priority to fees and incidentals, then to
compensations, then to post maturity interest, then to commissions, then to
interest stipulated by the contract, and finally on the principal.
 
ARTICLE 23 - GUARANTEES - RENEWAL
 
The guarantees granted shall not be prejudicial in any way to the rights and
actions of the Bank and they will not affect nor may they effect in any manner
the nature of the scope of all commitments and all real property or personal
guarantees that have been or could be furnished or contracted for by the
Borrower, or by any third parties, unless they are added to it.
 
9

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
ARTICLE 24 - CESSION - TRANSFER OF RIGHTS
 
The Borrower may not yield or transfer any right or obligation resulting from
these presents without the Bank's prior written agreement.
 
ARTICLE 25 - EXERCISE OF RIGHTS - WAIVER
 
All rights conferred to the Bank or to the Borrower, by these presents or any
other document delivered in execution or at the time of these presents, such as
the rights granted by law, will be cumulative and will be executable at all
times.
 
The fact that the Bank or the Borrower does not exercise a right, or delays
exercising it, can never be regarded as a renunciation of this right, and the
exercise of only one right or its partial exercise will not prevent the Bank or
the Borrower from exercising it again or in the future or to exercise all other
rights.
 
ARTICLE 26 - INFORMATION SYSTEMS AND FREEDOM - AUTHORIZATION OF COMMUNICATION OF
INFORMATION
 
The personal information collected through this instrument will be used for
internal administrative requirements or to satisfy legal and regulatory
obligations. The information may be divulged due to rights of access and
correction within the scope and conditions of Law No. 78-17, dated January 6,
1978, relative to data processing, dealing with Data and Freedom, by mail
addressed to BNP PARIBAS, CFFRCA 1, 75540 Paris Cedex 09. The responsible party
for data processing is BNP PARIBAS.
 
The Borrower as well as the Guarantor, if applicable, expressly authorize the
Bank, throughout the duration in effect of these presents, to communicate
information which concerns them:
 

·
To the subcontractors who would carry out on behalf of the Bank certain material
tasks and technical tasks related to these presents (a list of subcontractors is
available at the address above);

 

·
To the mutual guarantor companies or organizations for financial guarantees or
recovery companies charged with carrying out the recovery of debt on behalf of
the Bank involving the object of these presents (lists of mutual guarantor
companies or organizations for financial guarantees or recovery companies are
available at the address above);

 

·
To any sub-participating credit institution as are refinancing organizations
which might intervene in this operation, as to their direct representatives to
which these organizations might be likely to have recourse, in particular for
follow-up and cashing out of the debt which is the object of these presents.

 
Lastly, any false or irregular declaration might be the specific object dealt
with for the intention of preventing fraud.
 
10

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
ARTICLE 27 - APPENDIX(CES)
 
The following document(s) is(are) attached which make up an integral part of
this loan contract:
 
APPENDIX I - Formula for determining the payment due to the Bank in the event of
Advanced Payment of the Loan.
 
ARTICLE 28 - ELECTION OF DOMICILE
 
For the execution of these presents and their suites, domicile is hereby
elected:
 

·
For the Bank - HAUSSMANN ELYSEES ENTREPRISES BUSINESS CENTER, with address in
the 8th District of Paris, 73 Haussmann Boulevard;

 

·
by the Borrower, in his registered office indicated below.

 
Jurisdiction is expressly attributed to the Tribunals within the jurisdiction of
the Bank Agency mentioned at the top of these presents and by default to the
Courts of Paris, for all the authorities and procedures and this, even in the
event of plurality of authorities or parties, or even for a call for the
guarantee.
 
Created and recorded in (- Place of signature of the instrument (City) PARIS -),
12/03/06 in two copies.
 
This contract is established upon 12 pages
Approved:
Invalid marked out words:    
Invalid marked out lines:    
Sent:     
Supplemental text:    
Initials: 
 
Signatures
 
BNP PARIBAS  Dominique AUGUSCIK BORROWER  Didier Sauvage
 
Signature(s) verified by   
 
11

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
APPENDIX I
 
The formula for the installment payment for advance repayment is calculated as
follows in all cases when the repayment is in advance of the payment date:
 
Amount (CFp / (1+ TR)Dp) - RA
 
(p = 1 to n)
 
If payment is not made on the payment date, the result of the above formula will
be cause the rising receivable interest to be adjusted downward between the last
payment date and the payment made in advance of the payment date.
 
n=number of periods corresponding to the incoming payments between the advance
payment date and the contractual payment date for the loan.
 
CFp = incoming capital and residual interest initially set for the amortized
loan, associated with advance payment, to the p period.
 
Dp = previous length of time between the advance repayment and the incoming CFp
payment date.
 
RA = remaining capital due on the advance payment date if dealing with an
advance total repayment, or the amount repaid in advance if dealing with a
partial advance payment.
 
TR: reinvestment rate = State actuarial rate the duration of which is closer and
shorter than the duration of the average residual life of the loan.
 
State is understood to be the BTAN for the length of the average residual life
that is shorter than 5 years, and the OAT that are higher or equal to 5 years.
 
The rate is that established by the Deposit and Consignment Office (official
receiver) (REUTER pages: CDCOAT1, CDCOAT2, CDCBTAN, or any other page that may
be substituted here). The value of the rate shall be that known on the tenth day
opened before the effective date of the advance payment.
 
The duration of the average residual life corresponds to the incoming amount of
residual capital associated with the advance payment, balanced by the time
passed between the date of advance payment before due date and the date of each
incoming payment, divided by the amount of the aforesaid advance repayment:
 
Amount (Kp x Dp) / RA (p = 1 to n)
 
Kp: incoming residual capital initially set for the amortized loan,
corresponding to the amount paid in advance, to the p period.
 
12

--------------------------------------------------------------------------------


 
Exhibit 10.129.1
 
BNP PARIBAS
FEB 7, 2007

 
PAYMENT PLAN
 
AGENCY: ELYSEE HAUSSMANN ENTREPRISES
73 BOULEVARD HAUSSMANN
 

 
00819
 
INTER PARFUMS

 
75008 PARIS


Tel :08-25-33-43-35
Fax: 01-44-94-73-09
 

 
4 ROND POINT DES CHAMPS ELYSEES
 
75008 PARIS

 
Domicile
ELYSEE HAUSSMANN ENTREPRISES (00819)
ACCOUNT 30004 00819 00060737432
 
January 11, 2007
 
Purpose: Plan Estimate
 
CHARACTERISTICS OF THE LOAN


EQUIPMENT LOAN
   
AMOUNT OF LOAN
 
18,000,000.00
EUR
 
QUARTERLY AMORTIZATION
                 
CURRENT NOMINAL RATE
4.100%
 
DEBT OWING
 
16,000,000.00
EUR
 
UPON MATURITY OF TERM
                 
NATURE OF RATE
FIXED RATE
 
EQUIVALENT IN FRANCS (1)
 
118,072,260.00
FRF
         
REMAINING DURATION        60 MONTHS
 
5
     



DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/04/2007
 
999 988.32
 
184 500.00
 
0.00
 
815 488.32
 
0.00
 
17 164 511.68
17 184 511.68
08/07/2007
 
999 988.32
 
176 141.24
 
0.00
 
823 847.08
 
0.00
 
16 360 664.50
 
16 360 664.60
08/10/2007
 
999 988.32
 
167 696.81
 
0.00
 
832 291.51
 
0.00
 
15 528 373.09
 
15 528 373.09



ANNUAL FINANCE CHARGES IN EUROS
528,338.06
EQUIVALENT IN FRANCS (1)
3,465,670.42



DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/01/2008
 
999,988.32
 
159,165.82
 
0.00
 
840,822.50
 
0.00
 
14,687,550.59
 
14,687,550.59
08/04/2008
 
999,988.32
 
150,547.39
 
0.00
 
849,440.03
 
0.00
 
13,838,109.66
 
13,836,109.66
08/07/2008
 
999,988.32
 
141,840.62
 
0.00
 
858,147.70
 
0.00
 
129,979,901.96
 
12,979,961.96

 
(1) Based on 6,55957 francs per 1 euro
 
BNP PARIBAS - S.A. with €1,860,934,954 in capital - Headquarters: 16 boulevard
des Italiens, 75009 Paris
Registered under the No. 662 042 449 RCS Paris- E.C. ID FR76662042449 3615 BNP
PARIBAS www.bnpparibas.com


Page 1

--------------------------------------------------------------------------------


 
Exhibit 10.129.1

 
BNP PARIBAS
 
PAYMENT PLAN
 
AGENCY: ELYSEE HAUSSMANN ENTREPRISES


Domicile
ELYSEE HAUSSMANN ENTREPRISES (00819)
ACCOUNT 30004 00819 00060737432
INTER PARFUMS

 
January 11, 2007
 
DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/10/2008
 
999,988.32
 
133,044.61
 
0.00
 
886,943.71
 
0.00
 
12,113,018.25
 
12,113,018.25



ANNUAL FINANCE CHARGES IN EUROS
584,598.44
EQUIVALENT IN FRANCS (1)
3,834,714.39



DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/01/2009
 
999,988.32
 
124,158.44
 
0.00
 
875,829.88
 
0.00
 
11,237,188.37
 
11,237,188.37
08/04/2009
 
999,988.32
 
115,181.18
 
0.00
 
864,007.14
 
0.00
 
10,352,381.23
 
10,352,381.23
08/07/2009
 
999,988.32
 
106,111.91
 
0.00
 
893,876.41
 
0.00
 
9,458,504.82
 
9,458,504.82
08/10/2009
 
999,988.32
 
96,949.67
 
0.00
 
903,038.65
 
0.00
 
8,555,466.17
 
8,555,466.17



ANNUAL FINANCE CHARGES IN EUROS
442,401.20
EQUIVALENT IN FRANCS (1)
2,901,961.64



DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/01/2010
 
999,988.32
 
87,693.53
 
0.00
 
912,294.79
 
0.00
 
7,643,171.38
 
7,643,171.38
08/04/2010
 
999,988.32
 
78,342.51
 
0.00
 
921,645.81
 
0.00
 
6,721,525.57
 
6,721,525.57
08/07/2010
 
999,988.32
 
68,895.64
 
0.00
 
931,092.68
 
0.00
 
5,790,432.89
 
5,790,432.89
08/10/2010
 
999,988.32
 
59,351.94
 
0.00
 
940,636.38
 
0.00
 
4,849,796.51
 
4,849,796.51



ANNUAL FINANCE CHARGES IN EUROS
284,283.62
EQUIVALENT IN FRANCS (1)
1,930,374.01



DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/01/2011
 
999,988.32
 
49,710.41
 
0.00
 
950,277.91
 
0.00
 
3,899,518.60
 
3,899,518.60

 
(1) Based on 6,55957 francs per 1 euro
 
BNP PARIBAS - S.A. with €1,860,934,954 in capital - Headquarters: 16 boulevard
des Italiens, 75009 Paris
Registered under the No. 662 042 449 RCS Paris- E.C. ID FR76662042449 3615 BNP
PARIBAS www.bnpparibas.com


Page 2

--------------------------------------------------------------------------------


 
Exhibit 10.129.1

 
BNP PARIBAS
 
PAYMENT PLAN
 
AGENCY: ELYSEE HAUSSMANN ENTREPRISES



Domicile
ELYSEE HAUSSMANN ENTREPRISES (00819)
ACCOUNT 30004 00819 00060737432
INTER PARFUMS

 
January 11, 2007


DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/01/2011
 
999,988.32
 
39,970.07
 
0.00
 
960,018.25
 
0.00
 
2,939,500.35
 
2,939,500.35
08/04/2011
 
999,988.32
 
30,129.88
 
0.00
 
969,858.44
 
0.00
 
1,969,641.91
 
1,969,641.91
08/07/2011
 
999,988.32
 
20,188.83
 
0.00
 
979,799.49
 
0.00
 
989,842.42
 
989,842.42



ANNUAL FINANCE CHARGES IN EUROS
139,999.19
EQUIVALENT IN FRANCS (1)
918,334.49



DATE
 
AMOUNT OF DEDUCTION
 
INTEREST
 
INSURANCE
 
LIABILITY AMORTIZED
 
AMOUNT FORWARD
 
REMAINING CAPITAL OWED
 
LIABILITY OF THE BANK
08/01/2012
 
999,988.32
 
10,145.90
 
0.00
 
989,842.42
 
0.00
 
0.00
 
0.00

 
ANNUAL FINANCE CHARGES IN EUROS
10,145.90
EQUIVALENT IN FRANCS (1)
66,552.74

 
(1) Based on 6,55957 francs per 1 euro
 
BNP PARIBAS - S.A. with €1,860,934,954 in capital - Headquarters: 16 boulevard
des Italiens, 75009 Paris
Registered under the No. 662 042 449 RCS Paris- E.C. ID FR76662042449 3615 BNP
PARIBAS www.bnpparibas.com


Page 3

--------------------------------------------------------------------------------

